
	

115 HR 3225 RH: Oregon Tribal Economic Development Act
U.S. House of Representatives
2017-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 425
		115th CONGRESS2d Session
		H. R. 3225
		[Report No. 115–564]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2017
			Mr. DeFazio (for himself and Mr. Walden) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			February 15, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To allow the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians, the Confederated
			 Tribes of the Grand Ronde Community of Oregon, the Confederated Tribes of
			 Siletz Indians of Oregon, the Confederated Tribes of Warm Springs, and the
			 Cow Creek Band of Umpqua Tribe of Indians to lease or transfer certain
			 lands.
	
	
 1.Short titleThis Act may be cited as the Oregon Tribal Economic Development Act. 2.Approval not required to validate land transactions (a)In generalNotwithstanding any other provision of law, without further approval, ratification, or authorization by the United States, the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians, the Confederated Tribes of the Grand Ronde Community of Oregon, the Confederated Tribes of Siletz Indians of Oregon, the Confederated Tribes of Warm Springs, and the Cow Creek Band of Umpqua Tribe of Indians may lease, sell, convey, warrant, or otherwise transfer all or any part of its interests in any real property that is not held in trust by the United States for the benefit of such tribe.
 (b)Trust land not affectedNothing in this section shall— (1)authorize the Confederated Tribes of Coos, Lower Umpqua, and Siuslaw Indians, the Confederated Tribes of the Grand Ronde Community of Oregon, the Confederated Tribes of Siletz Indians of Oregon, the Confederated Tribes of Warm Springs, and the Cow Creek Band of Umpqua Tribe of Indians to lease, sell, convey, warrant, or otherwise transfer all or any part of an interest in any real property that is held in trust by the United States for the benefit of such tribe; or
 (2)affect the operation of any law governing leasing, selling, conveying, warranting, or otherwise transferring any interest in such trust land.
				
	
		February 15, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
